Citation Nr: 0907209	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a lung disorder as 
due to asbestos exposure.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right elbow dislocation and evulsion 
fracture.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right wrist fracture.

5.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for 
residuals of a fractured nose, status post-septoplasty.

7.  Entitlement to an effective date earlier than October 12, 
2004, for the grant of service connection for residuals of a 
right elbow dislocation and evulsion fracture.

8.  Entitlement to an effective date earlier than October 12, 
2004, for the grant of service connection for residuals of a 
right wrist fracture.

9.  Entitlement to an effective date earlier than October 12, 
2004, for the grant of service connection for PTSD.

10.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and March 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
Veteran testified before the undersigned Veterans Law Judge 
in November 2008; a transcript of that hearing is associated 
with the claims folder.

The issues of entitlement to service connection for a back 
disorder, entitlement to higher initial ratings for residuals 
of a right elbow dislocation and evulsion fracture, residuals 
of a right wrist fracture, residuals of a fractured nose, 
status post-septoplasty, and PTSD, and entitlement to a 
permanent and total disability rating for nonservice-
connected disability pension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has a current lung disorder.

2.  In testimony received on November 6, 2008, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to an 
effective date earlier than October 12, 2004, for the grants 
of service connection for residuals of a right elbow 
dislocation and evulsion fracture, residuals of a right wrist 
fracture, and PTSD.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by the 
Veteran's active military service, to include any claimed 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to an 
effective date earlier than October 12, 2004, for the grants 
of service connection for residuals of a right elbow 
dislocation and evulsion fracture, residuals of a right wrist 
fracture, and PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in November 2004 and January 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the November 2004 
letter advised the Veteran what information and evidence was 
needed to substantiate his claim for a lung disorder as due 
to asbestos exposure.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The January 2008 letter provided this notice to the 
Veteran.  

The November 2004 letter was sent to the Veteran prior to the 
March 2005 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error to be 
nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the claimant).  In this 
regard, the notice provided in the January 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the Veteran was provided ample opportunity to 
submit additional evidence and argument, including personal 
testimony.  Finally, the Board has concluded that a 
preponderance of the evidence is against the Veteran's lung 
disorder claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  

The Board acknowledges that the Veteran testified at his 
November 2008 hearing that he received treatment for lung 
problems following service from a private physician in 
Pittsburgh, Pennsylvania.  Generally, the VA has a duty to 
assist a veteran in obtaining evidence necessary to 
substantiate his claim for a benefit.  38 U.S.C.A. § 5103A(a) 
(West 2002).  In the present situation, however, the Board 
finds that these private records are not relevant to the 
Veteran's claim.  As such, no remand is necessary to obtain 
these records.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a veteran are to be avoided).  As discussed in more detail 
below, there is no competent evidence that the Veteran has a 
current lung disorder despite complaints of a dry cough and 
shortness of breath.  Absent competent evidence of a current 
lung disorder, it is difficult to comprehend how these older 
outstanding private records will aid in substantiating his 
claim for service connection.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
this claim.  Finally, the Veteran was afforded a VA 
examination in February 2006; an etiological opinion was not 
provided because no current lung disorder was found on 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

I. Service Connection

The Veteran asserts that he is entitled to service connection 
for a lung disorder as due to asbestos exposure.  He 
testified at his November 2008 Board hearing that he worked 
in the engine room during service and had exposure to the 
asbestos in the insulation.  During service he complained of 
multiple colds and nasal problems; the Veteran also testified 
that he began having shortness of breath problems during 
service which have continued to the present day.  Although 
the Veteran sought treatment for his complaints after service 
from private and VA physicians, he testified that no one has 
ever told him that he has a lung disorder related to 
asbestos.  See Hearing Transcript, pp. 12-13.  

The Veteran's current treatment records reflect that he was 
evaluated in August 2004 for complaints of increasing 
shortness of breath over the last year.  See VA Primary Care 
Initial Visit dated August 9, 2004.  It was noted that the 
Veteran was a nonsmoker, but that he reported exposure to 
"chemicals."  The examination report indicates that a July 
2004 chest X-ray was normal.  The assessment and plan does 
not provide a diagnosis, but instead notes "increased 
[shortness of breath]."  There is also a notation that the 
Veteran will be scheduled for pulmonary function tests 
(PFTs); however, there is no indication that such tests were 
completed, and the Veteran did not mention any testing at his 
November 2008 hearing.  

The Veteran was evaluated by VA in February 2006 as part of 
his claim for compensation.  The examination report indicates 
that the Veteran reported a frequent dry cough.  Based on a 
review of the claims file and an examination of the Veteran, 
it was the examiner's opinion that the Veteran did not have 
asbestosis; no other pulmonary disorders were found.  

The Board acknowledges the Veteran's lay assertions that he 
has a current lung disorder that is related to service.  
However, as a layperson he is only competent to report 
symptoms; he is not competent to state that such symptoms are 
properly diagnosed as a lung disorder, including asbestosis.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (laypersons 
are competent to speak to symptomatology when the symptoms 
are readily observable).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, in the absence of evidence of a 
current disability, the Veteran's claim must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

II. Earlier Effective Dates

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the claimant or by his authorized representative.  Id.  In 
this case, the Veteran withdrew his appeal of the issues of 
entitlement to an effective date earlier than October 12, 
2004, for the grants of service connection for residuals of a 
right elbow dislocation and evulsion fracture, residuals of a 
right wrist fracture, and PTSD, at the November 2008 Board 
hearing.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal on these matters and they are dismissed.


ORDER

Entitlement to service connection for a lung disorder as due 
to asbestos exposure is denied.

The issue of entitlement to an effective date earlier than 
October 12, 2004, for the grant of service connection for 
residuals of a right elbow dislocation and evulsion fracture 
is dismissed.

The issue of entitlement to an effective date earlier than 
October 12, 2004, for the grant of service connection for 
residuals of a right wrist fracture is dismissed.

The issue of entitlement to an effective date earlier than 
October 12, 2004, for the grant of service connection for 
PTSD is dismissed.


REMAND

I. Service Connection for a Back Disorder

The Veteran indicated on his October 2004 claim for 
compensation that he injured his back during service.  He 
specifically noted that he injured his back in the Spring of 
1974, was treated for this injury at Balboa Naval Hospital in 
San Diego, California, and was placed on limited duty.  A 
review of the Veteran's service treatment records, however, 
fails to reveal any treatment for back complaints.  

Pursuant to section 3.159(c) of Title 38 of the Code of 
Federal Regulations, VA has a duty to assist a veteran in 
obtaining evidence in the custody of a Federal department or 
agency, as well as evidence not in the custody of a Federal 
department or agency, when such evidence is pertinent to a 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Furthermore, in a claim for 
disability compensation, VA will make efforts to obtain a 
claimant's service treatment records, if relevant to the 
claim.  38 C.F.R. § 3.159(c)(3).  

There is no indication in the claims file that the agency of 
original jurisdiction (AOJ) has made any attempt to search 
for these missing service treatment records.  The Board notes 
that clinical records are sometimes filed under the name of 
the facility, and not the veteran.  However, in order to 
search for clinical records, the National Personnel Records 
Center (NPRC) requires a 60-day window of time.  Since the 
Veteran has specifically asserted that he was treated during 
service for a back injury, and there is no evidence that the 
AOJ expressly asked him to provide a more specific timeframe 
for this injury, the Board finds that a remand is necessary 
to make reasonable efforts to obtain these outstanding 
service treatment records.  In this regard, the AOJ should 
contact the Veteran and ask him to provide a 60-day timeframe 
in which he injured his back in the Spring of 1974.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is 
not a one-way street).  If the Veteran is able to provide the 
requested information, the AOJ should obtain these records 
from the NPRC.  The AOJ should include in its search the 
Balboa Hospital in San Diego, California.  Any response, 
negative or positive, should be documented, and requests must 
continue until it is determined that the records either do 
not exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  

In addition to these outstanding service treatment records, 
the AOJ should obtain any personnel records which may 
indicate that the Veteran was given a limited profile due to 
a back injury.  38 U.S.C.A. § 5103A.  

An August 2004 VA treatment record reflects that the Veteran 
was previously treated by a chiropractor for back problems.  
See VA Primary Care Clinic Record dated August 9, 2004.  
Since the Board is already remanding this appeal, and these 
records may be pertinent to the current claim, the AOJ should 
contact the Veteran and ask him to either submit these 
treatment records or information sufficient for VA to obtain 
the records for him.  38 C.F.R. § 3.159(c)(1).

Finally, if evidence is obtained which indicates that the 
Veteran injured his back during service, then schedule him 
for a VA examination for the purpose of requesting an opinion 
as to the etiology of any current back disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Initial Ratings

The Veteran testified at his November 2008 Board hearing that 
all of his service-connected disabilities have increased in 
severity since his most recent VA examinations in February 
2006.  According to VAOPGCPREC 11-95 (1995), a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  The Board 
thus concludes that the Veteran's testimony necessitates a 
new examination with respect to these disabilities.  

Additionally, the Veteran testified that he continues to 
receive treatment for these disabilities at the VA Outpatient 
Clinic in Daytona Beach, Florida.  The record reflects that 
outpatient VA treatment records have been obtained through 
January 2006.  The Veteran himself also submitted copies of 
his VA psychiatric treatment records for the period from 
September 2004 to November 2008.  It does not appear, 
however, that any non-psychiatric records have been requested 
for the period from January 2006 through the present.  Seeing 
as records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file, the Board finds that the AOJ should 
obtain any outstanding treatment records from this facility.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

III. Nonservice-Connected Pension

The Veteran asserts that he is entitled to a total and 
permanent disability rating for purposes of a nonservice-
connected pension as his right elbow and wrist disabilities, 
PTSD, and back disorder render him unable to secure and 
maintain gainful employment.

The Veteran may be eligible for total permanent disability 
for pension purposes if at least one of his disabilities is 
ratable at 60 percent or more.  38 C.F.R. §§ 4.16(a), 4.17 
(2008).  He may also be eligible if at least one of his 
disabilities is ratable at 40 percent or more and his 
combined rating is 70 percent or more.  Id.  Presently, the 
Veteran's combined evaluation for pension purposes is 40 
percent.  He therefore does not meet the schedular percentage 
standard for the "unemployability" test for pension.  

However, the Board observes that the Veteran's claim for 
nonservice-connected pension benefits is impacted by the 
outcome of his claims for higher initial ratings for his 
service-connected disabilities.  Therefore, the nonservice-
connected pension claim is inextricably intertwined with 
these claims.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
nonservice-connected pension claim must therefore also be 
remanded to the AOJ in accordance with the holding in Harris. 

The Veteran was previously examined in February 2006, in 
part, for the purpose of considering the impact of his 
disabilities, service-connected and nonservice-connected, on 
his employability.  At such time, he reported his back pain 
as his most significant medical problem.  However, at the 
November 2008 Board hearing, the Veteran testified that his 
PTSD is the disability that most keeps him from working.  See 
Hearing Transcript at 15.  In this regard, he has numerous 
problems with anger; he has been through anger management 
classes, but still has difficulty "holding it in."  The 
Board notes that the Veteran submitted a number of letters 
from former employers in November 2008 which show that he was 
fired for interpersonal problems with customers and co-
workers.  

In light of this new evidence, and the Veteran's lay 
testimony that all of his service-connected disabilities have 
increased in severity, the Board finds that a new VA 
nonservice-connected pension examination should be obtained 
which evaluates all of the Veteran's disabilities and 
considers their impact on his employability.  38 U.S.C.A. 
§ 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request 
information regarding treatment by a 
chiropractor for his claimed back disorder.  
Notify the Veteran that he may submit these 
treatment records himself or that he may 
submit information sufficient for VA to 
request these records for him.  After 
securing any necessary release from the 
Veteran, obtain these records.  All efforts 
to obtain any records, including any 
response from the facility/provider, should 
be documented in the claims file.

2.  Contact the Veteran and ask him to 
provide a 60-day window of time in which 
he incurred a back injury during service 
(previously claimed as Spring 1974).  If 
the Veteran submits information sufficient 
to request these records, obtain any 
clinical treatment records, including 
emergency department records and/or X-ray 
results, from the Balboa Hospital in San 
Diego, California.  It is noted that these 
clinical records may be filed at the NPRC 
under the name of the facility, and not 
the Veteran.  A response, negative or 
positive, should be associated with the 
claims file, and requests must continue 
until the AOJ obtains the records or 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain any basic and extended 
personnel records, including any records 
that might show that the Veteran had a 
limited profile during service due to a 
back injury/disorder.

4.  Obtain any VA treatment records from 
the Daytona Beach VA Outpatient Clinic for 
the period from January 2006 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD and any 
nonservice-connected psychiatric 
disabilities.  The claims file, to include 
a copy of this Remand, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  Following a 
review of the claims file, and an 
interview with and examination of the 
Veteran, the examiner should respond to 
the following (any opinions should be 
accompanied by a rationale):  

(a) The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD and include 
a full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  

(b) The examiner should specifically 
comment on the impact of the Veteran's 
PTSD upon his social and industrial 
activities, including his employability.  
The examiner should describe any symptoms 
or circumstances associated with any 
psychiatric disabilities that render the 
Veteran unable to secure or maintain 
gainful employment and should also 
describe what types of employment 
activities are limited because of the 
disorder.
Letters from the Veteran's employers, 
submitted at the November 2008 Travel 
Board hearing, should be reviewed and 
discussed in providing an opinion 
regarding employability.  

(c) Any psychiatric disorders identified, 
other than PTSD, should be diagnosed and 
any associated symptoms should be 
described.  If the examiner is unable to 
separate out the effects of PTSD from any 
other psychiatric disorders, he/she should 
expressly state so.  

6.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
including a copy of the VA psychiatric 
examination requested above, schedule the 
Veteran for a VA pension, orthopedic, and 
nose examination for the purpose of 
evaluating his service-connected 
disabilities as well as determining the 
nature, extent and severity of all 
disabilities found to be present.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  Following a review of the 
claims file, and an interview with and 
examination of the Veteran, the examiner 
should respond to the following (any 
opinions should be accompanied by a 
rationale):  

(a) Describe any symptoms associated with 
the Veteran's service-connected residuals 
of a right elbow dislocation and evulsion 
fracture.  The examiner should provide 
specific findings as the range of motion 
of the right elbow.  Any pain during range 
of motion testing should be noted, and the 
examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring range of motion (with 
and without repetition).  He/she should 
also note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's right elbow disability.  If 
observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any abnormality of the 
right elbow, including evidence of 
ankylosis, flail joint, nonunion of the 
radius and ulna, impairment of the radius, 
impairment of the ulna, or impairment of 
supination and pronation.  After 
considering the Veteran's documented 
medical history, the examiner should 
identify any additional impairments due to 
tendon tie-up, muscle or nerve injury.  
The examiner should specifically comment 
on the nature and severity of any impaired 
finger movements.  The examiner should 
expressly differentiate any impairment 
caused by a disorder other than the 
veteran's service-connected right elbow 
disability, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.

(b) Describe any symptoms associated with 
the Veteran's service-connected residuals 
of a right wrist fracture.  The examiner 
should provide specific findings as the 
range of motion of the right wrist.  Any 
pain during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion (with and 
without repetition).  He/she should also 
note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's right wrist disability.  If 
observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any abnormality of the 
right wrist, including evidence of 
ankylosis.  

(c) Describe any symptoms associated with 
the Veteran's service-connected residuals 
of a fractured nose, status post-
septoplasty.  The examiner should note 
whether there is any obstruction of the 
nasal passage, and, if possible, the 
degree of obstruction (expressed as a 
percentage).  

(d) With respect to the above 
disabilities, and any other disabilities 
identified upon examination, describe 
their impact on the Veteran's industrial 
adaptability.  Any diagnosed disorder must 
be evaluated for the specific purpose of 
assessing its relative degree of 
industrial impairment, in light of the 
Veteran's medical and vocational history.  
Regarding the Veteran's various orthopedic 
disabilities (including residuals of a 
right wrist fracture, residuals of a right 
elbow dislocation and evulsion fracture, 
and bilateral paraspinous muscle spasm of 
the lumbar spine), the examiner should 
comment on the functional limitations, if 
any, associated with these disabilities.  
The examiner should also specifically note 
whether there is any functional loss due 
to weakness, fatigability, incoordination, 
pain on movements, or when these joints 
are used repeatedly over time.  Regarding 
all of the Veteran's disabilities, the 
examiner should describe what types of 
employment activities are limited because 
of these disorders and whether sedentary 
employment is feasible.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  The examiner 
should not render a final opinion as to 
the Veteran's employability until any 
necessary evaluation or testing has been 
completed, including psychiatric 
evaluation, and the examiner has full 
review of any associated reports and/or 
opinions.

7.  If, and only if, evidence is received 
which indicates that the Veteran incurred 
a back injury during service, then 
schedule him for a VA examination for the 
purpose of ascertaining the etiology of 
any current back disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any back 
disorder, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current back disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active service, 
including any evidence of an in-service 
back injury.  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the Veteran 
currently has a current back disorder that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


